Opinion issued May 19, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00502-CR
                            ———————————
                     JUSTIN WAYNE PARRIS, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Case No. 1352699


                         MEMORANDUM OPINION

      Appellant, Justin Wayne Parris, waived his right to a jury trial and was

found guilty by the trial court of the offense of murder.1 The trial court sentenced




1
      See TEX. PENAL CODE ANN. § 19.02(b)(1),(2) (Vernon 2011).
Appellant to 70 years in prison. In one issue, Appellant contends that the evidence

was not sufficient to support the judgment of conviction.

      We affirm.

                                   Background

      In June 2009, Appellant lived in a house with his 12-year-old sister,

Danielle; his mother; and his 82-year-old grandfather, Johnnie Gonzales, who

owned the home. Gonzales also owned the house next to his home and the house

behind his home. Gonzales’s ex-wife and his son, Thomas, lived in the house next

door. Gonzales’s son, Junior, and Junior’s wife, Mary, lived in the house behind

Gonzales’s home.

      Danielle and Gonzales had a very close relationship. Gonzales would walk

Danielle to her school bus stop in the morning, and he would be there waiting for

her in the afternoon to walk her home. On November 6, 2009, Gonzales was not

waiting for Danielle when she got off the school bus. Danielle walked to a nearby

store and called home. Appellant answered the phone. Danielle asked Appellant

where Gonzales was, and Appellant responded that he did not know. Appellant

told Danielle to walk home. It took Danielle about 20 minutes to reach home.

      When she arrived at her house between 4:00 and 4:15, Danielle saw her

Uncle Junior’s truck parked in front of her Uncle Thomas’s house next door.

Junior’s wife, Mary, was in the passenger side of the truck. Junior was standing



                                         2
outside the truck speaking with Danielle’s grandmother, who also lived in the

house with Thomas. Danielle waived to them, but they did not waive back to her.

      Danielle would later tell police that Appellant was sitting on the front porch

of their house when she came home.            Danielle asked Appellant where their

grandfather was, and Appellant said he did not know.

      When she walked in the house, Danielle noticed that her grandfather’s

recliner was tilted backwards, his footrest was flipped over, and mail was strewn

across the floor. Although she feared that there had been a break-in, Danielle

continued into the house. She walked through the dining room to the back patio

door. There, on the floor next to the back sliding glass door, Danielle noticed a

blanket on the floor.    She started to pick it up when she noticed that her

grandfather’s left hand, with his watch, was sticking out from beneath the blanket.

Danielle also saw that there was blood.

      Danielle called 9-1-1, and Houston police officers, D. Dodson and G.

Rodriguez were dispatched to the scene. The Houston Fire Department (HFD) was

also dispatched, and it reached the scene first. When the police officers arrived,

Appellant was being treated by HFD personnel for a cut on his hand. The firemen

told the police officers that there was a scene inside the house that they needed to

check. The officers proceeded inside the house and went to the rear of the home to

where Gonzales’s body was lying underneath a blanket.            One of the HFD



                                          3
personnel pulled back the blanket to reveal Gonzales’s body. The officers saw that

Gonzales had been decapitated. His head was lying one to two feet away from his

body.

        Officer’s Dodson and Rodriguez then conducted a security sweep of the

premises. The officers found no one else at home. The officers noticed that, not

only was there blood around Gonzales’s body, there was blood in the kitchen, the

bathroom, and throughout the backyard.       In the bathroom, there were blood

droplets on the floor near the sink that were consistent with someone cleaning up.

Officer Rodriguez noticed that there was clothing on the floor of the bathroom that

appeared to have blood on them.       There was a blood trail leading from the

bathroom to the backyard. The officers also noticed that Appellant had what

appeared to be blood stains on his shorts and on his shirt. There also appeared to

be blood on his shoes.

        The property had a detached garage in the backyard. The police found the

door of the garage unlocked and entered to ensure that there were no other victims.

There, the police found a pair of gardening shears. On the gardening shears was

what Officer Rodriguez would later testify was “dried red material consistent with

blood.”




                                         4
      Appellant voluntarily went to the downtown police station with Officers

Dodson and Rodriguez.          There, Appellant agreed to give video-recorded

statements to Detectives O. Chandler and J. Johnston of the homicide division.

      Appellant first spoke to Detective Chandler. He told her that he was 22-

years old. Appellant said that he did not have a job but was receiving social

security disability payments. Appellant had jobs in the past but either had quit or

had been fired. Appellant stated that he was prescribed three or four medications,

but he had not taken them for several weeks because he did not like how they made

him feel.

      Detective Chandler asked Appellant what he had done that day. Appellant

stated that he did not recall specifically what he had done but confirmed that he

had been at home all day. He then stated that he had gotten up, smoked a cigar and

had listened to music. Appellant said that he tried to “keep busy” doing work

around the house. He told Detective Chandler that he had cut his hand doing the

dishes. Appellant said that his mom, who also lived in the home, was in the

hospital at the time. Appellant stated that he had spoken to her that day on the

telephone. Appellant told Detective Chandler that no one had come to the house to

visit that day. Appellant initially said that he did not see his grandfather, Gonzales,

all day. He said that he did not know where Gonzales had been because he,

Appellant, had been walking around outside the house that day listening to music.



                                          5
      Appellant told Detective Chandler that he did not know what had happened

to his grandfather. Appellant said that he did not recall the last time he had spoken

to his grandfather or the last time he had seen him.

      Appellant stated that he was sitting outside the house when his sister,

Danielle, came home from school.        Appellant said Danielle had called 9-1-1

because she saw Gonzales on the floor. Appellant acknowledged that he had seen

Gonzales lying on the floor. He told Detective Chandler that he had covered

Gonzales with a blanket because he “didn’t want to look at him no more.” When

Detective Chandler asked him why he had not called 9-1-1 when he saw his

grandfather’s body, Appellant stated it was because he did not want to talk about it.

      Detective Chandler asked Appellant what kind of relationship Appellant had

with his grandfather, and he initially answered “distant.” Appellant then said that

he had “nothing against” his grandfather.        Appellant denied that he and his

grandfather had a fight that day, and he denied killing his grandfather. When

Detective Chandler asked Appellant why he had blood on his shirt and on his

shorts, Appellant said that he did not know and that he did not want to talk about it.

      After Detective Chandler concluded her interview, Appellant was also

interviewed by Detective Johnston. The detective first asked Appellant how he

had cut his finger. Appellant told Detective Johnston that he had cut his finger by

cutting lemons from a tree in the yard with a saw.



                                          6
      Appellant then described what he had done that day. He indicated that he

had gotten up around 9:00 that morning. He first smoked a cigar and listened to

music. He said that he took a shower around 10:00. Appellant stated that his

grandfather was not home when he woke up, but his grandfather came home later

while Appellant was sitting outside. Appellant said that he and his grandfather did

not speak that day. Appellant claimed that he sat outside until Danielle came home

from school.

      Appellant told Detective Johnston that he and his grandfather never argued.

When the detective asked Appellant how he felt about his grandfather’s death,

Appellant stated that it would be sad not to have his grandfather around to help his

family.   He was also concerned about where he and his family would live.

Detective Johnston asked Appellant why he had covered his grandfather up with a

blanket, and Appellant responded that “you don’t leave stuff like that.”

      Appellant consented to giving a saliva sample. He also agreed to give the

clothes he was wearing to police.

      Officers Dodson and Rodriguez drove Appellant back to his grandfather’s

house. They had been instructed to wait there in their patrol car until a search

warrant could be issued. Once the warrant was issued, the officers went to the

home and arrested Appellant, who was asleep.




                                         7
      Appellant was charged with murdering his grandfather.               Appellant’s

competency to stand trial was reviewed in 2009 and in 2010, and he was found

competent each time to stand trial. Appellant’s competency was again evaluated in

July 2012. At that time, he was found not to be competent to stand trial. Appellant

was committed to an inpatient mental health facility where he received court

ordered mental health services.       In December 2012, the trial court found

Appellant’s competency to be restored and ordered the criminal proceedings to

proceed. It was reported to the trial court in December 2013 that Appellant was

not taking his psychoactive medication, prescribed during his inpatient treatment.

In January 2014, the trial court signed an order permitting the involuntary

administration of medication to Appellant.

      Appellant waived his right to a jury, and the case was tried to the bench in

June 2014. At trial, the State admitted the video-recorded statements Appellant

gave to Detectives Chandler and Johnston and the recording of the 9-1-1 call.

      In addition to the police officers involved in the investigation of the case, the

State also called Gonzales’s oldest son, Junior, and his granddaughter, Danielle to

testify. Junior testified that he had a close relationship with his father. He also

testified that, on more than one occasion, Danielle had called him to come to

Gonzales’s house. When he had arrived at Gonzales’s home on those occasions,




                                          8
Junior had observed Appellant “up to my dad, wanting to beat him up or hit

him . . . .”

        Junior also testified that, around 4:00 on the day of the murder, he had been

talking to his mother in front of his brother, Thomas’s house, which was next to

Gonzales’s house. At that time, Junior noticed Appellant sitting on the front porch

and saw Danielle walking down the street toward the house. It was soon after this

that Danielle discovered Gonzales’s body in the house.

        Danielle was 17-years-old at the time of trial. She acknowledged that, on

the day of murder, she had told police that Appellant was sitting outside her

grandfather’s house on the front porch when she arrived home, as Junior had also

testified. However at trial, Danielle testified that Appellant had not been sitting

outside on the porch. She stated that Appellant had arrived home at the same time

she did. Danielle testified that she saw him walking toward the home as she was

arriving and that he then sat down on a chair on the porch.

        In her testimony, Danielle also indicated that she had called home from near

her bus stop. Appellant had answered the phone and had told her he did not know

where their grandfather was. Danielle stated that it took her 20 minutes to walk

home.

        The State also presented the testimony of C. Head, a DNA analyst at the

Houston Forensic Science Center. She tested the blood on the clothing Appellant



                                          9
was wearing on the day of the murder. Head was able to obtain a DNA profile

from the blood on Appellant’s shorts. Appellant was excluded as a contributor to

the blood.     Gonzales, however, was not excluded as a contributor.         Head’s

testimony indicated that the probability that the DNA belonged to unrelated,

randomly selected individual, other than Gonzales, was one in 64 quintillion for

Caucasians, one in 410 quintillion for African-Americans, one in 14 quadrillion for

Southeast Hispanics, and one in 50 quintillion for Southwest Hispanics. Head

testified that she could not obtain a sufficient DNA profile from the blood on

Appellant’s shirt or shoes to conduct a DNA analysis.

         In addition, the State called the assistant medical examiner, Dr. Mary Lynn

Anzalone, who had performed Gonzales’s autopsy. Dr. Anzalone testified that

Gonzales had sustained an estimated 48 “sharp force injuries” to his body,

including 17 such injuries to his head and neck and 16 such injuries to his neck and

torso.    Dr. Anzalone stated that Gonzales had been “truly decapitated.”       She

testified that she had determined that all of the injuries had occurred about the

same time.

         At trial, the State theorized that Gonzales was killed with the gardening

shears that the police had seen in Gonzales’s garage. Officer Rodriguez testified

that it had appeared to him that the shears were covered with blood. The State

was, however, unable to introduce the shears into evidence because the shears had



                                          10
been seized by police without a search warrant. At trial, the State offered a pair of

gardening shears for demonstrative purposes. The State showed Officer Rodriguez

the gardening shears, and he testified that they were similar to the shears he had

seen in the garage. Dr. Anzalone testified that Gonzales’s injuries were consistent

with having been caused by a tool such as the gardening shears offered by the State

for demonstrative purposes.

      After the State rested, the defense also re-called Danielle to testify. On

direct examination, Danielle testified that Junior and Gonzales did not have a good

relationship. Danielle stated that her grandfather had changed his will less than a

year before his death, leaving all of his property to her. She stated that the other

family members, particularly Junior, were upset by the change in the will.

Danielle testified that she had witnessed a physical altercation between her

grandfather and Junior in the backyard.

      Danielle also testified that, after her grandfather’s death, she had seen Junior

rifling through items in her grandfather’s bedroom. She stated that her grandfather

kept his will in a black box in his bedroom.          After she saw Junior in her

grandfather’s room, Danielle noticed that the box and the will were missing.

Earlier in the trial, Danielle had also testified that Junior had initiated court

proceedings to have her removed from her grandfather’s home.




                                          11
      On cross-examination by the State, Danielle acknowledged that she had seen

Appellant act violently toward her grandfather, and her grandfather act violently

toward Appellant.      Danielle acknowledged that she never told the district

attorney’s office that her uncle had an altercation with her grandfather or that she

believed he had taken the will.

      In its closing argument, the defense pointed out that, in his recorded

statement, Appellant told Detective Chandler that he had not taken his medication

that day.   The defense argued that may explain why Appellant did not act

appropriately when he found his grandfather’s body. Specifically, it may explain

why Appellant covered Gonzales with a blanket and did not call 9-1-1. Defense

counsel argued that Appellant may not have been able to comprehend the

seriousness of the situation, given that he was off his medication.

      The defense also asserted that Junior was the only person with a motive to

kill Gonzales. The defense pointed to Danielle’s testimony, which had indicated

that (1) the family was angry that Gonzales had changed the will to leave all of his

property to Danielle, (2) Junior and Gonzales had a physical alteration, and (3)

Gonzales’s will went missing after Junior had been seen rummaging through

Gonzales’s room.




                                         12
      After closing arguments, the trial court found Appellant guilty of the offense

of murder. Following the punishment phase, the trial court sentenced Appellant to

70 years in prison. This appeal followed.

                               Sufficiency of the Evidence

      In his sole issue, Appellant asserts that the evidence is not sufficient to

support the judgment of conviction.

A.    Standard of Review

      We review the sufficiency of the evidence establishing the elements of a

criminal offense for which the State has the burden of proof under a single

standard of review. Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App. 2013)

(citing Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010)). This

standard of review is the standard enunciated in Jackson v. Virginia, 443 U.S. 307,

319, 99 S. Ct. 2781, 2789 (1979). See Winfrey v. State, 393 S.W.3d 763, 768 (Tex.

Crim. App. 2013).

      Pursuant to the Jackson standard, evidence is insufficient to support a

conviction if, considering all the record evidence in the light most favorable to the

verdict, no rational fact finder could have found that each essential element of the

charged offense was proven beyond a reasonable doubt. See Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; In re Winship, 397 U.S. 358, 361, 90 S. Ct. 1068, 1071

(1970); Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009); Williams v.



                                         13
State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). We can hold evidence to be

insufficient under the Jackson standard in two circumstances: (1) the record

contains no evidence, or merely a “modicum” of evidence, probative of an element

of the offense, or (2) the evidence conclusively establishes a reasonable doubt. See

Jackson, 443 U.S. at 314, 318 & n.11, 320, 99 S. Ct. at 2786, 2789 & n.11; see

also Laster, 275 S.W.3d at 518; Williams, 235 S.W.3d at 750.

      The sufficiency-of-the-evidence standard gives full play to the responsibility

of the fact finder to resolve conflicts in the testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts. See Jackson, 443
U.S. at 319, 99 S. Ct. at 2789; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007). An appellate court presumes that the fact finder resolved any conflicts

in the evidence in favor of the verdict and defers to that resolution, provided that

the resolution is rational. See Jackson, 443 U.S. at 326, 99 S. Ct. at 2793.

      In our review of the record, direct and circumstantial evidence are treated

equally; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt. Clayton, 235 S.W.3d at 778. Finally, “[e]ach fact need not point

directly and independently to the guilt of the appellant, as long as the cumulative

force of all the incriminating circumstances is sufficient to support the conviction.”

Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).



                                         14
B.    Elements of the Offense

      As charged in the indictment in this case, the State was required to prove

that Appellant intentionally or knowingly caused Gonzales’s death, or that

Appellant intended to cause serious bodily injury and committed an act clearly

dangerous to human life that caused Gonzales’s death. See TEX. PENAL CODE

ANN. § 19.02(b)(1),(2) (Vernon 2011).

C.    Analysis

      The evidence offered at trial was sufficient to prove, beyond a reasonable

doubt, each element of the offense of murder. Appellant, by his own statement to

police, admitted that he was at home all day on the day of his grandfather’s murder

and that no one else had visited the home that day. Appellant admitted that he saw

his grandfather come home that day but denied interacting with him. Appellant

denied knowing what had happened to Gonzales but admitted to covering his

grandfather’s body with a blanket because he did not want to look at it. Appellant

stated that he did not call 9-1-1 because he did not want “to talk about it.” We note

that, the trial court, as the finder of fact, was free to believe the inculpatory

portions of Appellant’s statement and to disbelieve the exculpatory portions. See

Trenor v. State, 333 S.W.3d 799, 809 (Tex. App.—Houston [1st Dist.] 2010, no

pet.) (noting jury free to believe or disbelieve all or part of appellant’s statements).




                                           15
      Junior and Danielle testified that Appellant had been violent toward

Gonzales in the past. The evidence also showed that Appellant had fresh cuts on

his hand that were treated by HFD on the scene. Appellant asserts in this brief that

nothing refuted his claim that he had cut his finger either doing dishes or cutting

lemons from a tree. However, the record shows that he told inconsistent stories to

the police about how he cut his finger. He told Detective Chandler that he cut his

finger doing dishes, and he told Detective Dodson that he cut his finger cutting

lemons from a tree with a pruning saw. Detective Johnston also indicated that the

cut was not consistent with having been made by a pruning saw.

      In addition, the evidence showed that the blood found on Appellant’s shorts

was, in all statistical probability, Gonzales’s blood. The responding police officers

saw blood on the bathroom floor consistent with someone attempting to clean up.

There was a blood trail leading through the backyard. In the backyard, the police

found gardening shears in the garage with what appeared to be blood on them. The

assistance medical examiner testified that Gonzales’s injuries were consistent with

having been caused by gardening shears.

      In his brief, Appellant points out that the 9-1-1 recording shows that he had

also spoken to the operator. He told the operator that he had come home to find his

grandfather. He points out that he did not tell the operator that he had been at

home all day. Danielle also told the operator that she and Appellant had arrived



                                         16
home to find Gonzales. Danielle testified at trial that Appellant had arrived home

at the same time she did that day. In contrast to these statements, Appellant, in his

recorded statements, told the detectives that he had been home all day either inside

the home or outside in the front of the home.

      Additionally, Danielle testified that she had called the house 20 minutes

before she arrived home that day. Appellant had answered the phone and had told

Danielle that he did not know where Gonzales was. Junior also testified that he

saw Appellant sitting on the front porch at the time Danielle arrived home from

school. From this evidence, the trial court, as factfinder, could have reconciled any

conflicts in the evidence and believed that Appellant was at home all day on the

day of the murder. See Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App.

2000).

      Appellant also asserts that he may have gotten Gonzales’s blood on his

shorts when he was covering Gonzales’s body with the blanket. He claims that,

given the nature of the offense, there should have been more blood on his clothing

than was found on them.         Appellant acknowledges that Officer Rodriguez

remembered seeing a pile of clothing in the bathroom with what appeared to be

blood on them, but he points out that no other evidence regarding that clothing was

admitted at trial.   In any event, the trial court was free to make reasonable

inferences regarding the evidence, including the inference that the blood was



                                         17
transferred to Appellant’s shorts when he stabbed Gonzales. See Hooper, 214
S.W.3d at 13.

      Next, Appellant asserts that his recorded statements show that he had

“borderline intellectual functioning.” Appellant points to his medical records as

support for this assertion; however, Appellant’s medical records were admitted

during the punishment phase, not during the guilt-innocence phase of trial.

Appellant also points to his demeanor during his statements and the simplicity of

his answers, as an indication that he lacked intellectual functioning. Appellant

asserts that his conduct of covering up his grandfather with a blanket and other

actions, such as allowing Danielle to enter the home to find her grandfather’s body

and agreeing to speak to the police, showed a lack of understanding of the gravity

of the situation. He avers that “[h]is actions in making . . . are more consistent

with a lack of understanding of the situation, rather than evidence of guilt.”

      As the sole judge of the weight and credibility of the witnesses, it was within

the province of the trial court to weigh the evidence, and to draw reasonable

inferences from the facts. See Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim.

App. 2011). This would include a determination of whether Appellant’s actions,

his answers to the detective’s questions, and his demeanor during the interviews

indicated a lack of understanding of what occurred on the day of the murder or

whether his actions and answers were evidence of his guilt.



                                          18
      Lastly, Appellant points to evidence supporting the defense’s theory that

Junior killed Gonzales. However, as stated, it was for the trial court to weigh the

evidence and make reasonable inferences therefrom. See id.

      Viewing the evidence in a light most favorable to the verdict, we conclude a

rational fact finder could have found, beyond a reasonable doubt, each element

necessary to support the finding that Appellant committed the offense of murder.

Accordingly, we hold that the evidence was sufficient to support the judgment of

conviction.

      We overrule Appellant’s sole issue.

                                      Conclusion

      We affirm the judgment of conviction.




                                                Laura Carter Higley
                                                Justice

Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           19